787 F.2d 590
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DAVID KERSH and METRO CLUB, INC., Plaintiffs-Appellantsv.BURGER KING CORPORATION, LARRY REYNOLDS, REYNOLDS FASTFOODS, INC., Defendants-Appellees.
83-1548
United States Court of Appeals, Sixth Circuit.
3/3/86

AFFIRMED
E.D.Mich.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
Before:  LIVELY, Chief Judge; MERRITT and NELSON, Circuit Judges.
PER CURIAM.


1
After losing trademark litigation between the same parties and their privities, plaintiff filed a sixteen count complaint alleging antitrust claims in Counts 1 and 9 and diversity claims in the other counts.  The District Court dismissed the diversity counts for lack of complete diversity of parties and the antitrust counts because dispositive issues had previously been litigated and resolved against plaintiff's contentions in the prior litigation.  We agree with the ruling and the reasoning of the District Court as outlined in its June 28, 1983 opinion (App.  Item 5), and we affairm for the reasons stated.  Complete diversity does not exist for the diversity claims, and issues dispositive of the antitrust claims were resolved against plaintiffs in the adjudication of the merits of their affirmative defenses in the prior trademark litigation.


2
The plaintiff relies on statements by the District Court in the prior litigation permitting him to file separately his antitrust claims.  This statement does not mean, however, that the law of collateral estoppel would not apply to the separate claims.  Where, as here, affirmative defenses have been adjudicated in prior litigation, the principles of finality of judments recited by the District Court foreclose further litigation of these issues in a separate lawsuit.


3
Accordingly, the judgment of the District Court is affirmed.